DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they make unnecessary or improper use of shading.  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  Spaced lines for shading are preferred.  See 37 CFR. 1.84 (m) and (h)(3) for a full treatment on shading and hatching.  See also 37 CFR 1.84 (l) relevant to reproductive quality of drawings, or MPEP 608.02, section V.
The drawings are objected to because they contain solid black shading.  Solid black shading areas are not permitted under 37 C.F.R. 1.84(m), except when used to represent bar graphs or color.  See MPEP 608.02 section V.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 2-5, 8 and 10-14 are objected to because of the following informalities: These claims begin with “A module according to claim 1” when they should begin “The module according to…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: it is unclear what “as required” means; are the sensors, filters and valves required by the claim, or potentially not required at all?
Regarding claim 3: it is unclear how this claim structurally limits the fuel tank inerting module; the module is compared to unclaimed aircraft.
Regarding claim 7: the antecedent basis for “said dock” is unclear, and the passage “multiple docks said dock for receiving the modules” is unclear; should “said dock” be removed?
Regarding claim 8: the passage “the multiple dock comprises single said docks connected together…” appears to be missing words which would make it intelligible. It would appear to suggest “comprises a single dock”, except that then “said docks connected together” becomes impossible.
Regarding claim 11: it is unclear whether the “fans” introduced in this claim are meant to be distinct from and additional to the fans introduced in parent claim 9 as “control means to control passage of ullage gas” which corresponds in the specification to fans.
Regarding claim 18: there is insufficient antecedent basis for “the reduced flammability ullage”; in this claim, “the oxygen depleted air” is likely meant.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: fans and/or valves. A plurality of sensors is incapable of adjusting flow into, through and out of the inerting module by themselves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 9, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Peacos, III, et al. (US 2016/0184793).
Regarding claim 1: Peacos teaches a fuel tank inerting module (100) for an aircraft (¶ 6), the module including
an inlet (102) for fuel tank ullage gas (¶ 16: engine bleed air), 
means to reduce flammability of the ullage gas (the air separation module inside canister 116) to create reduced flammability ullage (¶ 19), 
an outlet (136) for the reduced flammability ullage (¶ 18: nitrogen), and 
sensors (108, 110, 126, 130), filters (104) and valves (132) as required to sense, filter and adjust fluid flow into, through and out of the module (¶ 16-18), 
the module including quick release connecting means (154) for connection to the aircraft (¶ 20).
Regarding claim 3: Peacos provides the module according to claim 1, in which the module is sized for a selected range of aircraft whereby a single module is sufficient to service said aircraft requiring least ullage inerting and whereby a multiple of said modules is used to service aircraft requiring more ullage inerting (since the claim is directed to the module itself and does not positively recite any aircraft, the module is considered to be sufficient to service a hypothetical aircraft requiring ullage inerting identical to the output of the module of Peacos, and therefore a larger hypothetical aircraft could be serviced by multiple modules of Peacos).
Regarding claim 5: Peacos provides the module according to claim 1, in which the means to reduce flammability of the ullage gas comprises an air separation module (¶ 16: “air separation module 100”) to produce nitrogen enriched air to replace the ullage (¶ 17: air that is “nitrogen rich”).
Regarding claim 6: Peacos teaches a fuel tank inerting assembly (100) comprising a module (116) according to claim 1 and a dock (end caps 112, 120) for attachment to the aircraft, said dock being (see fig. 4).
Regarding claim 9: Peacos teaches a fuel tank inerting system (100) for an aircraft (¶ 6), the system including
one or more modules according to claim 1 (see above regarding claim 1) and one or more fuel tanks (¶ 18: “fuel tanks of the aircraft”), 
said modules being in operative communication with one or more ullage volumes of the fuel tanks (¶ 18: “the ducting elements are … configured to supply and control the flow of nitrogen rich air from the canister 116 to fuel tanks of the aircraft”), and 
control means (132) to control passage of ullage gas and reduced flammability ullage between the one or more fuel tanks and the one or more modules (¶ 18).
Regarding claim 13: Peacos provides the fuel tank inerting system according to claim 9, including a conditioned service air system to supply conditioned bleed air from an engine (¶ 16: bleed air indicates an engine from which air is bled) of the aircraft to the one or more modules (¶ 16: bleed air is supplied at inlet 102, indicating an air system which supplies bleed air).
Regarding claim 14: Peacos provides the fuel tank inerting system according to claim 9, including one or more said docks (end caps 112, 120) via which one or more said modules are in operative communication with one or more ullage volumes of the fuel tanks (¶ 18).
Regarding claim 16: Peacos teaches an aircraft (¶ 6) including a fuel tank inerting system according to claim 9.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peacos ‘793.
Regarding claim 2: Peacos provides the module according to claim 1, in which the quick release connecting means includes a gas inlet (fig. 2A: port 258), a gas outlet (fig. 2B: port 258), but Peacos is silent to the quick release connecting means comprising a connection for a power supply for the module. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have incorporated a connection for a power supply for the module in the quick release connecting means of Peacos for the purpose of supplying power to any sensors therein.
Regarding claim 10: Peacos provides the fuel tank inerting system according to claim 9, but Peacos is silent to the location of the air separation module. However, the module supplies nitrogen rich gas to the fuel tanks (¶ 19) and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have mounted the modules adjacent to the fuel tanks for the purpose of minimizing the length and associated weight of the conduits which supply ullage gas to the modules and nitrogen rich gas to the fuel tanks.
Regarding claim 12: Peacos provides the fuel tank inerting system according to claim 9, and while Peacos is silent to the location of the modules being in a dry bay of the aircraft, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the air separation module of Peacos in a dry bay of the aircraft for the purpose of reducing wear on the components from being exposed to fuel vapors.
Regarding claim 15: Peacos teaches a fuel tank inerting system according to claim 9 but is silent to an aircraft wing. However, the examiner takes Official Notice that aircraft fuel tanks are known to be located in wings. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Peacos with fuel tank wings for the purpose of storing fuel for the aircraft.

Claims 4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peacos ‘793 in view of Thibaud (EP 3 117 891 A1).
Regarding claim 4: Peacos provides the module according to claim 1, but fails to teach a catalyst to produce oxygen depleted air by reaction of fuel vapor in the ullage with air in the presence of a (222) which may be used for inerting aircraft fuel tanks (¶ 2) in which the means to reduce flammability of the ullage gas comprises a catalyst (¶ 22:  gas contaminant removal system 220 includes a catalyst) to produce oxygen depleted air (ODA) by reaction of fuel vapour in the ullage with air in the presence of the catalyst (¶ 22, ¶ 12-13). Advantageously, the catalyst prevents degradation of the air separation module and improves the stability, accuracy, performance and life of the air separation module (¶ 14). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the air separation module of Peacos with a catalyst as taught by Thibaud for the purpose of improving the stability, accuracy, performance and life of the air separation module.
Regarding claim 18: Peacos teaches an aircraft fuel tank inerting assembly (100), comprising: 
at least one inerting module (116); 
at least one dock (end caps 112, 120) configured to attach to the aircraft (via structural attachment points 144, 146); 
a quick release connector (locking mechanism 154) for releasably mounting the at least one inerting module to the at least one dock (¶ 20); and, 
the at least one inerting module comprising an inlet (102) for fuel tank ullage gas (¶ 16: bleed air), 
an outlet (136) for the reduced flammability ullage (¶ 18: nitrogen) and, 
a plurality of sensors (108, 110, 126, 130) to adjust the flow into, through and out of the at least one inerting module (¶ 16-18).
Peacos fails to teach a catalyst to produce oxygen depleted air. However, Thibaud teaches an air separation module (222) which may be used for inerting aircraft fuel tanks (¶ 2) in which the means to reduce flammability of the ullage gas comprises a catalyst (¶ 22:  gas contaminant removal system 220 includes a catalyst) to produce oxygen depleted air (ODA) by reaction of fuel vapour in the ullage with (¶ 22, ¶ 12-13). Advantageously, the catalyst prevents degradation of the air separation module and improves the stability, accuracy, performance and life of the air separation module (¶ 14). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the air separation module of Peacos with a catalyst as taught by Thibaud for the purpose of improving the stability, accuracy, performance and life of the air separation module.
Regarding claim 19: Peacos provides the aircraft fuel tank inerting assembly of claim 18, wherein the at least one dock comprises a gas inlet (fig. 2A: port 258), and a gas outlet (fig. 2B: port 258). Peacos is silent to the quick release connecting means comprising a connection for a power supply for the module. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have incorporated a connection for a power supply for the module in the quick release connecting means of Peacos for the purpose of supplying power to any sensors therein.
Regarding claim 20: Peacos provides the aircraft fuel tank inerting assembly of claim 18, but Peacos is silent to the location of the air separation module. However, the module supplies nitrogen rich gas to the fuel tanks (¶ 19) and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have mounted the modules adjacent to the fuel tanks for the purpose of minimizing the length and associated weight of the conduits which supply ullage gas to the modules and nitrogen rich gas to the fuel tanks.

Claims 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peacos ‘793 in view of Peacos, III et al. (US 9,452,381; hereinafter “Peacos ‘381”).
Regarding claim 7: Peacos ‘793 teaches a module according to claim 1, and discloses the use of multiple modules on the same aircraft (¶ 39) but does not show an inerting assembly group including at 
Peacos ‘381 teaches a fuel tank inerting assembly group (200) including at least two modules (fig. 2: three modules 202a-c) and multiple docks (204/208) said dock for receiving the modules (c. 4, ℓ. 23-43), the multiple docks being connectible to one or more fuel tanks via a single connector (fig. 2: connecting conduit 216; c. 4, ℓ. 57-63: connect the canisters in series). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the air separation modules of Peacos ‘793 in an assembly group as taught by Peacos ‘381 for the purpose of grouping the modules together where they can be accessed at the same time.
Regarding claim 8: Peacos ‘793, as modified, provides the fuel tank inerting assembly group according to claim 7, in which the multiple dock comprises single said docks connected together with standardised connection means (the connection means in Peacos ‘381 are the same for all modules).
Regarding claim 17: Peacos ‘793 teaches a method of providing a fuel tank inerting system according to claim 9 for a range of aircraft of varying size, the method including the steps of designating the module as a standard module for use in aircraft and providing the standard module for installation in aircraft in multiples (¶ 39: the aircraft may have multiple canisters; the canisters are of standard size). Peacos ‘793 is silent to providing multiple canisters specifically to meet the needs of the aircraft.
Peacos ‘381 in teaches a similar fuel tank inerting system that the canisters are modular, which allows the number of canisters provided to match the needs of the particular aircraft (c. 6, ℓ. 12-33), and that the number of canisters provided depends on the requirements of the particular application (c. 6, ℓ. 51-57). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the standard module of Peacos ‘793 for installation to aircraft, in multiples as required by the particular application as taught by Peacos ‘381, for the purpose of meeting the needs of each aircraft.
Though neither Peacos ‘793 nor Peacos ‘381 teaches explicitly that the disclosed air separation module is the minimum size required for the smallest aircraft in a range of aircraft, this step would have been obvious to a person having ordinary skill in the art at the time of the invention for the purpose of providing a module which is not oversized for its needs, which would be wasteful.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peacos ‘793 in view of Gupta (EP 2 594 487 A2).
Regarding claim 11: Peacos ‘793, as modified, provides the fuel tank inerting system according to claim 9, but is silent to one or more fans adapted to circulate ullage gas within the fuel tanks.
Gupta teaches an aircraft fuel tank inerting system (¶ 1) comprising one or more fans (414) adapted to circulate ullage gas within the one or more fuel tanks (¶ 38). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the ullage area of Peacos with one or more fans as taught by Gupta for the purpose of preventing any oxygen within the ullage from concentrating in one area, allowing for explosive conditions even when the overall oxygen ratio is below explosive levels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rekow et al. (US 2017/0007966) teaches a modular fuel tank inerting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647